STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Russell Coates, Jr.,
Petitioner Below, Petitioner                                                        FILED
                                                                                 March 7, 2016
vs) No. 15-0748 (Berkeley County 14-C-402)                                        RORY L. PERRY II, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
Marvin C. Plumley, Warden,
Huttonsville Correctional Center,
Respondent Below, Respondent


                               MEMORANDUM DECISION
        Petitioner Russell Coats Jr., by counsel Matthew T. Yanni, appeals the Circuit Court of
Berkeley County’s July 9, 2015, order denying his petition for writ of habeas corpus. Respondent
Marvin Plumley, Warden, by counsel Christopher Quasebarth, filed a response. On appeal,
petitioner alleges that the circuit court erred in dismissing thirteen grounds for relief on the basis
that he knowingly waived those grounds by pleading no contest.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       In May of 2009, the Berkeley County grand jury indicted petitioner on one count of
kidnapping, nine counts of second-degree sexual assault, and one count of delivery of cocaine.
Thereafter, petitioner pled no contest to three counts of the lesser-included offense of first-degree
sexual abuse. As part of the plea agreement, the State dismissed the remaining counts of the
indictment.

        In February of 2011, the circuit court sentenced petitioner to three concurrent terms of
incarceration of one to five years for each count of first-degree sexual abuse. The circuit court
also sentenced petitioner to ten years of supervised release pursuant to West Virginia Code § 62­
12-26. Specifically, the circuit court found that petitioner “under[stood] the nature of the charges
lodged against him, the nature and consequences of his plea[]” and “intelligently, knowingly, and
voluntarily” entered into his plea agreement. Subsequently, petitioner filed a motion to withdraw
his plea agreement arguing that he received ineffective assistance of counsel. By order entered
September 26, 2011, the circuit court denied petitioner’s motion.

        The following month, the Berkeley County Probation Office filed a petition to revoke
petitioner’s supervised release on the basis that petitioner failed to report to probation on three

                                                  1


separate occasions, failed to update his sexual offender registry information, and failed to
provide proof of enrollment and/or attendance of sexual offender counseling. Thereafter, the
circuit court revoked petitioner’s supervised release and sentenced petitioner to a term of
incarceration of thirty days. Upon completion, the circuit court ordered petitioner to be reinstated
to supervised release.

        In December of 2012, the Berkeley County Probation Office filed a second petition to
revoke petitioner’s supervised release alleging that petitioner admitted that he was approximately
six months in arrears on his GPS monitoring fees and had been charged with misdemeanor
possession of a controlled substance. Further, the petition alleged that petitioner admitted to
using cocaine, soliciting a prostitute, and being in possession of cocaine. The circuit court
revoked petitioner’s supervised release, and sentenced him to a term of incarceration of ten years
by order entered March 26, 2013. Thereafter, petitioner filed a direct appeal challenging the
circuit court’s order revoking his supervised release which this Court affirmed. See State v.
Coates, No 13-0436, 2014 WL 620507 (W.Va. Feb. 18, 2014)(memorandum decision).

        In June of 2014, petitioner filed a pro se petition in the circuit court seeking habeas relief.
Thereafter, the circuit court appointed petitioner counsel. The following year, with the assistance
of counsel, petitioner filed an amended petition seeking habeas relief alleging seventeen separate
grounds for relief. By ordered entered July, 9, 2015, the circuit court summarily dismissed
petitioner’s amended petition finding that all seventeen grounds for relief were “mere recitation
of grounds without adequate factual support.” Alternatively, the circuit court also dismissed
thirteen grounds for relief based upon petitioner’s plea agreement. It is from this order that
petitioner appeals.

        On appeal, petitioner argues that the circuit court erred in dismissing thirteen grounds for
relief because the circuit court failed to find that he knowingly and intelligently waived those
grounds with the entry of his plea agreement. This Court has previously set forth the standard of
review for an appeal of the denial of a petition for a writ of habeas corpus as follows:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009). Upon review
of the limited record on appeal, we find no error in the circuit court’s order dismissing
petitioner’s amended petition for writ of habeas corpus.

       This Court has held that “[a] criminal defendant can knowingly and intelligently waive
his constitutional rights, and when such knowing and intelligent waiver is conclusively
demonstrated on the record, the matter is Res judicata in subsequent actions in Habeas corpus.”

Syl. Pt. 2, Call v. McKenzie, 159 W. Va. 191, 220 S.E.2d 665 (1975). This Court has also stated
that “[a] knowing and voluntary guilty plea waives all antecedent, nonjurisdictional defects.”
                                                  2


State v. Proctor, 227 W.Va. 352, 364, 709 S.E.2d 549, 561 (2011), citing State v. Greener, 196
W.Va. 500, 507 n. 1, 473 S.E.2d 921, 928 n. 1. (1996). In the present case, the limited record
reveals that the circuit court specifically found that petitioner “[understood] the nature of the
charges lodged against him [and] the nature and consequences of his pleas.” Further, the circuit
court found that petitioner “tendered his pleas intelligently, knowingly, and voluntarily [on] his
own free will and accord.” Importantly, the record on appeal is devoid of any evidence that
petitioner was unaware of the consequences of his plea agreement. For these reasons, the record
conclusively demonstrates that petitioner knowingly and intelligently waived certain
constitutional rights when he entered his plea of no contest, and we find no error in the circuit
court’s order denying petitioner habeas relief.

       For the foregoing reasons, we affirm.

                                                                                        Affirmed.

ISSUED: March 7, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3